t c memo united_states tax_court linda d fason petitioner v commissioner of internal revenue respondent docket no filed date r disallowed deductions claimed on p’s income_tax return and determined the civil_fraud penalty pursuant to sec_6663 i r c in substantiation of these deductions p offered two documents which evidence at trial indicated were not legitimate held on the facts p failed to establish her entitlement to the deductions claimed and is therefore liable for the deficiency determined by respondent held further p is liable for the sec_6663 i r c civil_fraud penalty linda d fason pro_se ric d hulshoff for respondent -- - memorandum findings_of_fact and opinion nims judge respondent determined a federal_income_tax deficiency for petitioner’s taxable_year in the amount of dollar_figure respondent also determined a civil_fraud penalty of dollar_figure for pursuant to sec_6663 the issues for decision are as follows whether petitioner has established entitlement to deductions claimed for medical_expenses charitable_contributions casualty losses and employee business or miscellaneous expenses and whether petitioner is liable for the sec_6663 civil_fraud penalty or in the alternative the sec_6662 a accuracy-related_penalty unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations filed by the parties with accompanying exhibits are incorporated herein by this reference linda d fason resided in lynwood california at the time of filing her petition in this case on her income_tax return petitioner reported having incurred and took corresponding deductions for the following expenditures and losses dollar_figure for medical_expenses dollar_figure for charitable_contributions dollar_figure for casualty losses and dollar_figure for employee and miscellaneous expenses during an audit of her return petitioner provided two documents for purposes of substantiating her expenses the first was a receipt on letterhead of richard hill sr m d the receipt designates richard harden petitioner’s son as patient and bears dollar_figure both as the amount of charges and as the amount_paid a handwritten annotation on the receipt reads pd by l fason cashier chk the second item provided by petitioner for substantiation purposes was a document on letterhead of trinity baptist church entitled contribution statement it states that linda fason contributed dollar_figure during on date respondent sent petitioner a information_document_request asking for a copy of the cashier’s check used to pay dr richard hill petitioner responded in a letter dated date regarding your letter to me copy enclosed about a copy of cashiers check paid to dr ’s bill the check had no copy respondent then sent a second information_document_request on date again soliciting a copy of the cashier’s check or if such was unavailable verification of the method e - personal check or cash withdrawal from a bank account used to purchase the cashier’s check petitioner’s date response letter stated richard’s med expenses were paid_by cash so i only have the dr receipt that i turned in on date respondent sent a third communication informing petitioner that information provided from trinity baptist church indicates that they did not receive any contributions from you during and that the information you provided on the casualty_loss is insufficient to verify that a loss was sustained and due to a casualty or theft a list of items prepared by you does not by itself constitute verification petitioner once again responded by letter on date with regard to the contributions she wrote my charitable_contributions to trinity baptist church was anonymous that was my agreement with the church concerning the casualty_loss she said because an earthquake is not a criminal matter i could not file a police report to verify my losses the items i lost were too expensive for me to replace at one time so therefore i don’t have a cancelled check when the matter came to trial petitioner appeared and stated i don’t want to go any further with this she left the courtroom prior to the presentation of any evidence or testimony - - respondent then proceeded to call dr hill and the financial secretary of trinity baptist church ms debra hannah as witnesses dr hill did not recall ever treating ms fason or her son and did not recognize the name of richard harden the handwriting on the receipt did not belong to either dr hill or his office manager the only two individuals who prepare receipts in his practice in addition the receipt did not bear the stamp customarily placed by dr hill on such documents ms hannah had searched the contribution records of trinity baptist church for and and no record was found of any gifts from ms fason ms fason also was not listed in the past or present membership records of the church opinion we must decide whether petitioner has established her entitlement to the deductions claimed on her income_tax return and if not whether she is liable for the sec_6663 civil_fraud penalty respondent contends that petitioner has failed to substantiate the deductions claimed and is therefore liable for the deficiencies determined by respondent respondent further argues that falsified evidence offered by petitioner establishes an intent to evade tax and hence supports imposition of the civil_fraud penalty in the alternative if petitioner’s conduct -- - is determined not to rise to the level of fraud respondent asserts that petitioner is liable for the accuracy-related_penalty on account of negligence or disregard of rules or regulations we agree with respondent that the substantiation offered by petitioner not only falls short of establishing her entitlement to the claimed deductions but also demonstrates sufficient fraudulent intent to warrant the civil_fraud penalty disallowance of deductions as a general_rule respondent’s determinations are presumed correct and the taxpayer bears the burden of proving that such determinations are erroneous see rule a deductions moreover are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 the burden of proving entitlement to a deduction is therefore on the taxpayer see rule a and every taxpayer is required to maintain adequate_records to substantiate the existence and amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs applying these principles to the matter at hand we find that petitioner here has failed to carry her burden of establishing that disallowance of the challenged deductions was - erroneous with respect to the medical_expenses the only substantiation offered by petitioner is the purported receipt from dr richard hill dr hill however testified that the document was not a receipt prepared by his office and we find his testimony to be credible as to the charitable_contributions the sole item offered in substantiation the contribution statement is likewise shown by a credible witness to be lacking in legitimacy ms debra hannah the financial secretary of trinity baptist church stated that the contribution records of the church contained no reference to a gift from petitioner regarding the casualty losses and business and miscellaneous deductions no substantiation other than the lists set forth in petitioner’s return has been presented hence because demonstrably fraudulent evidence will not validate a deduction nor of course will the complete absence of evidence the presumption of correctness afforded to respondent’s deficiency determination is not rebutted petitioner is therefore liable for the deficiency determined by respondent civil_fraud penalty sec_6663 authorizes the imposition of a civil_fraud penalty and reads as follows if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the - - portion of the underpayment which is attributable to fraud sec_6663 further provides if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud to establish the existence of fraud respondent bears the burden of proving by clear_and_convincing evidence that an underpayment of income_tax exists and some portion of that underpayment is due to fraud see sec_7454 rule b 102_tc_632 91_tc_874 fraud is generally defined as intentional wrongdoing on the part of the taxpayer with the specific purpose of evading tax believed to be owed see 252_f2d_56 9th cir respondent must therefore prove that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax clayton v commissioner supra pincite recklitis v commissioner supra pincite nonetheless respondent need not establish that tax_evasion was a primary motive of the taxpayer but may satisfy the burden by showing that a tax-evasion motive played any part in the taxpayer’s conduct clayton v commissioner supra pincite --- - the presence of fraud is a question of fact to be resolved upon consideration of the entire record see recklitis v commissioner supra pincite although fraud is never imputed or presumed intent to defraud may be proven by circumstantial evidence see clayton v commissioner supra pincite recklitis v commissioner supra pincite here given our conclusion above regarding the existence of a deficiency an underpayment_of_tax has been established in addition through presentation of circumstantial evidence respondent has carried the burden of showing that some portion of this underpayment is due to fraud moreover because petitioner has failed to offer any evidence that some part of the deficiency cannot be attributed to fraud the sec_6663 penalty applies to the entire underpayment this case reveals a specific fraudulent intent on the part of petitioner to evade tax petitioner neglected to maintain adequate_records to substantiate more than dollar_figure in deductions in addition evidence of intent to defraud is particularly apparent in the implausibility and inconsistencies surrounding the two documents allegedly offered to validate these deductions because testimony at trial indicated that neither document was legitimate petitioner presented false evidence for purposes of misleading the tax authorities moreover statements made by petitioner with regard to these documents reveal inconsistent -- - explanations of her behavior the medical receipt and petitioner’s first letter to respondent refer to payment in the form of a cashier’s check petitioner’s second letter to respondent in contrast states that payment was made in cash the documentary_evidence she offered and her own written statements are therefore directly contradictory similarly petitioner offered a contribution statement from trinity baptist church which designates her by name as a donor then in her third letter to respondent petitioner attempts to explain the church’s lack of information regarding her gifts by writing that her contributions were anonymous however if her contributions were truly anonymous so that her giving would not be reflected in the church_records the church would not have been able to issue a personal contribution statement again petitioner’s explanations are contradictory and implausible furthermore prolonging the examination of her return for several years with false and conflicting communications can hardly be deemed cooperation with tax authorities based on these circumstances we hold that petitioner is liable for the sec_6663 civil_fraud penalty and we need not reach the alternative question of whether petitioner would be liable for the sec_6662 accuracy-related_penalty respondent’s determinations are therefore sustained both as to the deficiency and as to the fraud_penalty to reflect the foregoing decision will be entered for respondent
